U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54744 WONHE HIGH-TECH INTERNATIONAL, INC. (Name of Registrant in its Charter) Nevada 26-0775642 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Room 1001, 10th Floor, Resource Hi-Tech Building South Tower No. 1 Songpingshan Road, North Central Avenue North High-Tech Zone Nanshan District, Shenzhen, Guangdong Province, P.R. China 518057 (Address of Principal Executive Offices) Issuer's Telephone Number: 852-2815-0191 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 19, 2013 Common Voting Stock: 38,380,130 WONHE HIGH-TECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED JUNE 30, 2013 TABLE OF CONTENTS Part I Financial Information Page No Item 1. Financial Statements (unaudited): Consolidated Balance Sheets (Unaudited) – June 30, 2013and December 31, 2012 1 Consolidated Statements of Income and Other Comprehensive Income(Unaudited) - for the Three and Six Months Ended June 30, 2013 and 2012 3 Consolidated Statement of Changes in Stockholders Equity (Unaudited) for the Six Months Ended June 30, 2013 and 2012 5 Consolidated Statements of Cash Flows (Unaudited) – for theSix Months Ended June 30, 2013 and 2012 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 29 Item 3 Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 Part II Other Information Item 1. Legal Proceedings 39 Items 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 40 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) ASSETS June 30, December 31, (Unaudited) Current assets: Cash $ $ Accounts receivable Inventory Advances to suppliers Prepaid expenses Total current assets Fixed assets Less: accumulated depreciation ) ) Fixed assets, net Other assets: Intangible assets Other assets – principally security deposits Prepaid income taxes - Total other assets TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. 1 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Payroll payable Taxes payable Loans from stockholder Accrued expenses and other payables Total current liabilities Commitments and Contingencies Stockholders’ equity: Preferred stock: $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock: $0.001 par value; 90,000,000 shares authorized; 38,380,130 and 23,900,130 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Statutory reserve fund Retained earnings Other comprehensive income Stockholders’ equity before noncontrolling interests Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 2 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(IN U.S.$) Three Months Ended June 30, Six Months Ended June 30, 　 Sales $ Cost of sales ) Gross profit Operating expenses: R & D expenses Selling and marketing General and administrative Total operating expenses Income from operations Interest income - - Income before provision for income taxes (Benefit from) provision for income taxes ) ) See accompanying notes to the consolidated financial statements. 3 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(IN U.S.$) Three Months Ended June 30, Six Months Ended June 30, Net income Noncontrolling interests ) Net income attributable to common stockholders $ Earnings per common share, basic and diluted $ Weighted average shares outstanding, basic and diluted Comprehensive income: Net income before noncontrolling interests $ Foreign currency translation adjustment Comprehensive income Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to common stockholders $ See accompanying notes to the consolidated financial statements. 4 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) (IN U.S.$) Common Stock Additional Paid-in Capital Retained Earnings Statutory Reserve Fund Noncontrolling Interests Other Comprehensive Income Total Balance, December 31, 2012 $ Issuance of common stock - Net income - Appropriation of statutoryreserves - - ) - - - Other comprehensive income - Balance, March 31, 2013 $ See accompanying notes to the consolidated financial statements. 5 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2(IN U.S.$) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustment to reconcile net income to net cashprovided by (used in) operating activities: Depreciation and amortization Deferred income taxes - Change in operating assets and liabilities: Decrease (increase) in accounts receivable ) Decrease in interest receivable - Decrease (increase) in inventory ) Decrease (increase) in advances to suppliers ) (Increase) in prepaid expenses ) ) (Increase) in prepaid income taxes ) - Increase in accounts payable Increase(decrease) in payroll payable ) (Decrease) increase in taxes payable ) Increase (decrease) in accrued expenses and other payables ) (Decrease) in advances from customers - ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of fixed assets - ) Loans to related parties - ) Cash received upon reverse merger - Repayment from related party - Net cash provided by investing activities - Cash flows from financing activities: Stockholder loans - Proceeds from issuance of common stock - Net cash provided by financing activities - Effect of exchange rate changes on cash See accompanying notes to the consolidated financial statements. 6 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2(IN U.S.$) Six Months Ended June 30, Net increase in cash Cash, beginning Cash, ending $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $
